USDC IN/ND case 2:18-cv-00369-JTM-JEM document 22 filed 04/16/19 page 1 of 2


                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

LINDA MORGAN,

Plaintiff,                                           Case No. 2:18-cv-00369-JTM-JEM

        v.

CAPITAL ONE FINANCIAL
CORPORATION,

Defendant.

                                    NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE LINDA MORGAN (“Plaintiff”) hereby notifies the Court

that the Plaintiff and Defendant have settled all claims between them in this matter and are in

the process of completing the final closing documents and filing the dismissal. The Parties

anticipate this process to take no more than 60 days and request that the Court retain

jurisdiction for any matters related to completing and/or enforcing the settlement. The Parties

propose to file a stipulated dismissal with prejudice with 60 days of submission of this Notice

of Settlement and pray the Court to stay all proceedings until that time.


Respectfully submitted this 16th day of April 2019.



                                                       s/Nathan C. Volheim
                                                       Nathan C. Volheim, #6302103
                                                       Sulaiman Law Group, Ltd.
                                                       2500 S. Highland Avenue, Suite 200
                                                       Lombard, IL 60148
                                                       (630) 575-8181
                                                       nvolheim@sulaimanlaw.com
                                                       Attorney for Plaintiff




                                                 1
USDC IN/ND case 2:18-cv-00369-JTM-JEM document 22 filed 04/16/19 page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of

record.


                                                              s/Nathan C. Volheim
                                                              Nathan C. Volheim




                                                  2
